El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En primero de febrero de 1932 Emilio Feliciano, policía insular acogido desde el año 1925 a los beneficios de la Ley No. 52 de 11 de julio de 1921 '(p. 375), fné notificado por el jefe del distrito de que había recibido un telegrama del. cuartel de la Policía Insular en que se le comunicaba que se había decretado su retiro para tener efecto inmediatamente. Desde entonces el demandante quedó retirado del servicio. En 4 de febrero de 1932 la Comisión de la Policía Insular notificó a la Asociación Pondo de Ahorro y Préstamo de los Empleados del Gobierno Insular de Puerto Rico que dicho policía había sido retirado. En 9 de febrero del mismo año los abogados Martínez Nadal y Martínez Rivera escribieron una carta a la Asociación mencionada solicitando de sn presi-dente y junta de directores que de acuerdo con el artículo 20 de la Ley No. 52 de 1921 procediera a notificar a los Jefes de Oficinas y Departamentos del Gobierno Insular la incapa-cidad física del demandante y el hecho de haber éste cesado por tal motivo como empleado del Gobierno, para que dichos Jefes de Departamentos y Oficinas ordenaran que al hacerse las próximas nóminas fueran descontadas del sueldo de todos *939y cada un'o de los empleados de sus respectivos departa mentos y oficinas acogidos a la ley creando la asociación, las cantidades qne en dicha ley se especifican, y para qne el mon-tante de las sumas así descontadas fuera satisfecho al de-mandante en pago de sn segnro por inutilidad física. El presidente y la junta de directores se negaron a cumplir con lo solicitado por el demandante, quien inmediatamente solicitó la expedición de un auto de mandamus dirigido al presidente de la Asociación Fondo de Ahorro y Préstamo de los Em-pleados del G-obierno Insular de Puerto Rico, o a la junta de directores de dicha Asociación, requiriéndoles para que sin excusa ni pretexto alguno procediesen inmediatamente a cumplir con el deber ministerial que les impone el artículo 20 de la ley antes citada. Se expidió por la Corte de Distrito de San Juan un auto condicional de ma/ndamus y sometido el caso, dicha corte, en 15 de julio de 1932, decretó la expedi-ción de un auto perentorio de mandamus dirigido al deman-dado como presidente de la mencionada asociación para que como tal cumpliese con el deber ejecutivo de notificar a los Jefes de Oficinas y Departamentos del G-obierno Insular la incapacidad física del postulante Emilio Feliciano, a fin de que dichos Jefes de Oficinas y Departamentos actuasen de conformidad con dicho aviso o notificación. Esta sentencia fué apelada por el demandado, quien atribuye a la corte inferior ocho errores.
Procederemos a examinar preferentemente los errores tercero, cuarto y séptimo, que prácticamente en-vuelven una misma cuestión y qué están relacionados con los demás errores, con excepción del sexto, que discutiremos en otro lugar. Alega la parte demandada que:
"(3) La Corte de Distrito de San Juan erró al resolver que las disposiciones del artículo 12 del Reglamento de la Asociación Fondo de Ahorro y Préstamo de los Empleados del Gobierno Insular de Puerto Rico no tienen que ser cumplidas directamente por el em-pleado acogido a los beneficios de la Ley No. 52 de 11 ele julio de 1921, según enmendada y vigente; sino por el departamento u oficina *940en clónele presta sus servicios el empleado; y al resolver asimismo que el deber del empleado, de acuerdo con dicho artículo 12, es suplemen-tario o accesorio al deber del departamento u oficina en donde presta sus servicios el dicho empleado para el caso de que tal departamento u oficina no dé cumplimiento a las disposiciones de dicho artículo.
"(4) La Corte de Distrito de San Juan erró al resolver en su ameritada sentencia que el peticionario ya bien directamente, o ya bien por conducto del Jefe de la Policía Insular, cumplió con la con-dición precedente establecida por el artículo 12 de la Asociación Fondo de Ahorro y Préstamo de los Empleados del Gobierno Insular de Puerto Rico, que constituía un requisito previo para que el peti-cionario tuviera derecho a reclamar el pago de su seguro.
“(7) La Corte de Distrito de San Juan en su ameritada senten-cia erró al declarar que una declaración de incapacidad hecha por cualquier oficina o Junta del Gobierno Insular de Puerto Rico a favor ele cualquier empleado sometido a las disposiciones de la Ley No. 52 de 11 de julio de 1921, según enmendada y vigente, es obligatoria para la Junta Directiva y para el Presidente de la Asociación a los efectos del cumplimiento ele la sección 20 de dicha ley, sin que sea necesario alegar y probar tal incapacidad ante dicha Junta Directiva independientemente ele cualquier incapacidad declarada por dicha otra Junta o Departamento elel Gobierno.”
Copiamos a continuación las conclusiones de la corte inferior que sirven de base al señalamiento de estos errores:
“Se alega por la parte demandada que el artículo 12 del regla-mento impone al peticionario un deber a cumplir, el que ha sido igno-rado por éste. Y al efecto copia en su contestación dicho artículo 12 que dice así:
“ ‘Todo miembro de la Asociación en activó servicio público que alegue haber quedado inutilizado permanentemente para el desem-peño de sus funciones por virtud de un accidente o enfermedad, en-viará su solicitud a la Junta de Directores, exponiendo los hechos del caso, acompañando a dicha solicitud una certificación médica jurada de la cual aparezca dicha inutilidad permanente, si tal fuere él caso.’
“En efecto, no alega el peticionario haber cumplido con este ar-tículo del reglamento; pero tal requisito del reglamento es sólo su-plementario para en caso de que no lo haga el departamento u oficina en donde prestaba sus servicios el funcionario declarado físicamente incapaz. En este caso, y a virtud de lo alegado en la contestación,
“ . . el demandado admite que la separación del servicio del *941demandante fué notificada a la Asociación Fondo de Aborro y Prés-tamo de los Empleados del Gobierno Insular de Puerto Rico por el departamento de la Policía Insular . . .’
“Y más adelante, en el mismo párrafo, alega el demandado:
“ ‘Que el demandante dejó de ser empleado, en activo servicio público, del Gobierno Insular de Puerto Rico el día primero de fe-brero de 1932. Que tal hecho fué notificado a la Asociación . . . por la oficina del Jefe de la Policía Insular, y no por el peticionario, el día 4 de febrero de 1932. Que después de haber quedado cesante sic- el empleado, o sea el 9 de febrero de 1932, ... se dirigió al Presidente . . . solicitando el pago de su seguro . . .’
“De suerte que aceptados estos hechos tenemos que llegar a las si-guientes conclusiones: (1) que el empleado fué separado del servi-cio por causa de incapacidad física; (2) que el aviso le fué dado a la Asociación por el Jefe de la Policía Insular; y (3) que no obstante ello, el peticionario reiteró su solicitud de retiro que ya había sido hecha por el Jefe de la Policía Insular.”
A juicio de la corte sentenciadora la notificación por la oficina del Jefe de la Policía Insular a la Asociación mencio-nada de que el demandante fué separado del servicio por incapacidad física es bastante para que el Presidente esté obligado a notificar el hecho a los Jefes de Oficinas y Departa-mentos, a fin de que éstos ordenen los descuentos de rigor. El presidente de la Asociación, según la corte inferior, no puede impugnar, investigar o cuestionar el hecho de la inca-pacidad. Su deber es puramente ejecutivo y ministerial, sin que pueda ejercitar para su cumplimiento discreción alguna.
El demandado excepeionó la petición sobre la base de que la misma no aducía hechos suficientes para determinar una causa de acción y solicitó que fuese eliminada por inmaterial la alegación de que la separación del servicio activo del de-mandante fué notificada a la Asociación por el Departamento de la Policía Insular.
Hemos visto que después de notificada la Asociación por la oficina de la Policía, el demandante solicitó de dicha Asocia-ción que diese cuenta de su incapacidad física y de su retiro a los Jefes de Oficinas y Departamentos, y que la Asociación se negó a hacerlo. El demandado alegó en su contestación, *942entre otras cosas, que el-demandante no cumplió con los pre-ceptos de la sección 12 del reglamento ni suministró a la Asociación la solicitud y certificación médica jurada que dicho reglamento exige.
El deber que tiene todo Jefe de Oficina o Departamento de notificar a la junta de directores surge de la sección 6 de la Ley No. 52 de 1921, enmendada en 1927, que dice así:
"La Junta de Directores llevará un registro de todos los empleados del Gobierno Insular de Puerto Rico acogidos a los beneficios de esta Ley, anotando allí las altas y las bajas por nombramiento, defuncio-nes o cesantías.
"Todo jefe de oficina o Departamento Insular que por ley tenga la obligación de certificar las nóminas de los empleados de su oficina o departamento, dará cuenta a la Junta de Directores cada vez que ocurra un nombramiento, defunción, renuncia o separación de un empleado y cuando concediere a un empleado licencias con sueldo adelantado deberá hacer constar en la nómina correspondiente que el empleado no ha expresado su intención de renunciar al finalizar dicha licencia. En caso de que la intención del empleado fuera renun-ciar su cargo, será obligación de dicho jefe de departamento ordenar que se le descuente la cantidad necesaria para solventar cualquier deuda que tuviere con la Asociación de Empleados del Gobierno Insular de Puerto Rico.”
La ley dispone que la junta de directores llevará un registro donde anotará las altas y las bajas por nombra-mientos, defunciones, y cesantías. Claro es que para cumplir con este requisito dicha junta de directores necesita tener conocimiento de las altas y las bajas y es por esta razón que la sección sexta dispone que los Jefes de Oficinas y Depar-tamentos den cuenta de los nombramientos, defunciones y cesantías.
No existe en la ley precepto alguno que convierta a los Jefes de Oficinas y Departamentos en jueces definitivos de la incapacidad física a los efectos del cobro del seguro. Ciertamente no parece que sea ésta la intención del legislador. Por el contrario, la ley dice que la Asociación será gober-nada por la junta de directores y autoriza a esta junta para *943designar uno o más médicos que examinen a los empleados, que soliciten el seguro por inutilidad física. Y es natural que así sea. Alguna autoridad debe tener esta junta para cerciorarse en un caso como el presente de si se trata o no de una incapacidad permanente.
El artículo 25 de la ley dispone que todo empleado de nuevo nombramiento deberá presentar una certificación mé-dica jurada en el impreso que proporcionará la Asociación sobre su estado de salud, el cual deberá ser comprobado por un examen de uno o más médicos designados por la junta de directores. También serán sometidos al examen físico corres-pondiente aquellos socios que solicitaren el seguro por inuti-lidad física y aquellos que en cualquier tiempo solicitaren ser admitidos en la Asociación, disponiéndose que el Comisionado de Sanidad de Puerto Rico prestará a la Asociación su coope-ración para llevar a efecto dichos examenes físicos, y facili-tará todos los medios de diagnóstico tales como laboratorios, rayos X, etc., libre de todo costo.
Este artículo demuestra que es la junta la que designa los médicos que fian de comprobar el estado de salud del empleado, cuando se trata de nuevos nombramientos. Al disponer la ley que también serán sometidos al examen físico correspondiente aquellos socios que solicitaren el seguro por inutilidad física, tácitamente está diciendo que debe seguirse el mismo procedimiento que para los empleados de nuevo nombramiento. El artículo 12 del reglamento no hace otra cosa que ajustarse a las disposiciones de la ley, cuando prescribe que los becbos del caso deben exponerse en la solicitud que dirija a la Asociación el empleado, acompañándola de una certificación médica jurada de la cual aparezca la inuti-lidad permanente. Esta junta, que designa los médicos que han de comprobar el estado de salud del empleado, tiene deberes que cumplir y uno de ellos es velar por que el em-pleado a quien se pague el seguro esté real y permanente-mente incapacitado para el desempeño de sus funciones ofi-ciales. Además de estas disposiciones de la sección 25, que *944indican dónde radica la facultad de considerar estas solici-tudes basadas en inutilidad física, entendemos, como se apunta en el caso de Muñoz v. Ramos, 39 D.P.R. 410, que dicha facultad surge de la necesidad de que se estudie y apruebe o rechace cada reclamación presentada, del hecho de que la junta de directores es el cuerpo directivo de la asocia-ción y de la circunstancia adicional de que la junta tiene el poder de formular reglamentos razonables para .darle efecto a la ley. No se ha probado en este caso que el demandante presentara una solicitud exponiendo los hechos, acompañán-dola de una certificación médica jurada, como se dispone en el reglamento. Lo único que hizo el demandante fue diri-girse por conducto de sus abogados a la Asociación solici-tando que se comunicara su incapacidad física y su retiro a los Jefes de Oficinas y Departamentos del Gobierno Insular. No está el demandante en posición de pedir al presidente o a la junta de directores que lleve a cabo esta notificación, mientras no cumpla con los requisitos previos que prescriben la ley y su reglamento.
Se alega por el demandado que la corte inferior erró en su sentencia al resolver que el peticionario no supiera o no pudiera presumir, mientras estaba en activo servicio público, que él iba a ser declarado físicamente incapacitado para el servicio, y que al así actuar la Corte de Distrito de San Juan dejó de dar el debido alcance y eficacia legal a la resolución de esta corte dictada en el caso de Acosta v. Junta de Retiro, 42 D.P.R. 828. Este es el sexto de los errores señalados por el demandado.
De acuerdo con el artículo 19 de la ley “la junta directiva de la institución, una vez constituida, procederá a dictar las reglas y reglamentos que fueren necesarios para la aplicación de esta ley y dichas reglas y reglamentos tendrán fuerza de ley.” El artículo 12 del reglamento dispone, entre otras cosas, que todo miembro de la asociación en activo servicio público, que alegue incapacidad permanente para el desem-peño de sus funciones, por virtud de accidente o enfermedad, *945enviará su solicitud a la junta. La parte demandada inter-preta esta disposición en el sentido de que Tínicamente un miembro activo tiene derecho para presentar la solicitud, y cita en su abono el caso de Acosta v. Junta de Retiro, supra. En dicho caso se interpretan los artículos 3 y 9 de la ley de pensiones aprobada en 1925; ahora estamos interpretando un reglamento. La junta tiene poderes para dictar aquellas reglas y reglamentos razonables que fueren necesarios para la aplicación de la ley. No vemos nosotros la necesidad ni la razonabilidad de una disposición que priva a un empleado,, súbitamente separado de su cargo, del derecho de presentar su solicitud, dentro de un tiempo razonable. En este caso el peticionario, si bien es cierto que en octubre de 1931 sufrió un ataque cardíaco y que permaneció- algún tiempo disfru-tando de licencia, no es menos cierto que retornó al desem-peño de sus funciones como empleado y que estando en el cumplimiento de sus deberes, fué notificado por telégrafo de que había sido retirado del servicio. En estas condicioñes, la equidad y la justicia demandan que se le dé una oportu-nidad para someter su prueba con respecto a la incapacidad alegada.
Según aparece de la estipulación de las partes ofrecida como prueba, la demandada admitió que el demandante fué retirado de su cargo dentro del cuerpo de la Policía Insular de Puerto Pico porque a juicio de dicha comisión y de sus médicos estaba incapacitado para el servicio. La sección 20 de la ley, enmendada en 1927, dispone que siempre que uno de los miembros de la Asociación se inutilice permanente-mente para desempeñar sus funciones oficiales por virtud de accidente o enfermedad, tendrá derecho al seguro en la forma que en dicha sección se especifica. Ta dijimos antes que no existe en la ley precepto alguno que convierta a los Jefes de Oficinas o Departamentos en jueces definitivos de la inca-pacidad física, y debemos añadir que la ley habla de inuti-lidad permanente y que lo único que se ha probado en este caso es que el demandante fué separado de su cargo porque, *946a juicio de la Comisión de la Policía y de sus médicos estaba incapacitado para el servicio, sin qne se diga si esta incapa-cidad es permanente o no.

Debe revocarse la sentencia apelada y declararse sin lugar la petición de mandamus, sin especial condenación de costas.

El Juez Asociado Señor Wolf, disintió.*